EXHIBIT 10.9

OPTION TERMINATION AGREEMENT

This Option Termination Agreement (this “Agreement”) is made as of August 6,
2007, between U-Store-It, L.P., a Delaware limited partnership (“USI”), and
Rising Tide Development, LLC, a Delaware limited liability company (“Rising
Tide”).

R E C I T A L S

WHEREAS, immediately prior to the initial public offering (“IPO”) of the REIT’s
common shares of U-Store-It Trust, a Maryland real estate investment trust (the
“REIT”), USI and Rising Tide entered into an agreement, dated October 27, 2004,
(the “Option Agreement”), pursuant to which USI has an option to acquire all of
Rising Tide’s right, title and interest in and to each of the properties listed
on Exhibit A-1 and made part hereof (the “Option Properties”, and individually,
each an “Option Property”), as more fully described in the Option Agreement;

WHEREAS, subsequent to the date of the Option Agreement, USI exercised its
Option to acquire certain of the Option Properties (the “Acquired Properties”),
which Acquired Properties are specified on Exhibit A-2;

WHEREAS, it is expressly understood that nothing in this Agreement shall alter
the ownership, rights, or obligations of USI with respect to the Acquired
Properties;

WHEREAS, contemporaneously with the execution of this Agreement, USI and Rising
Tide have entered into that certain Purchase and Sale Agreement dated as of the
date hereof (the “2007 Acquired Properties Purchase Agreement”) whereby USI has
agreed to purchase all of the Option Properties, with the exception of the
Option Property listed as #15 on Exhibit A-1 (the “2007 Acquired Properties”);

WHEREAS, USI and Rising Tide desire to terminate various business relationships
and agreements, including those in the Option Agreement (except as otherwise
provided herein), and contemporaneously with the execution of this Agreement,
Rising Tide has entered into that certain Property Management Termination
Agreement with YSI Management LLC (“YSI”) and that certain Marketing and
Ancillary Services Termination Agreement with U-Store-It Mini Warehouse Co.
(“USI Warehouse”); and

WHEREAS, the Board of Trustees of the REIT and the Corporate Governance and
Nominating Committee of the Board of Trustees of the REIT have duly authorized
and approved this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I – TERMINATION OF THE OPTION AGREEMENT

1.1 Expiration of the Option. The Option Agreement and the Option granted
therein shall expire, and be rendered null, void and of no effect as of the
Effective Date, except Section 3.4 (b) of the Option Agreement shall survive the
expiration of the Option Agreement until thirty (30) days after the expiration
of the applicable statute of limitations. In furtherance and not in limitation
of the foregoing, USI shall have no right to exercise the Option, and shall have
no other rights granted to USI under the Option Agreement, with respect to the
Option Property designated as “15” on Exhibit A-1, and shall have no other right
to acquire such Option Property.

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF USI AND RISING TIDE

Rising Tide and USI hereby make each of the representations and warranties set
forth in this Article II, which representations and warranties made by each such
party, are true and correct as of the date first written above and will be true
and correct as of the Effective Date:

2.1. Organization, Good Standing and Authority. Rising Tide and USI each
represents and warrants to the other that it has been duly organized and validly
exists in good standing under the laws of its respective jurisdiction of
organization. Each party hereby represents and warrants to the other hereto that
it has the power and authority to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby; that this Agreement has
been duly and validly executed and delivered by it; and that this Agreement is
the legal, valid and binding obligation of it, enforceable against it in
accordance with the terms hereof, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement thereof or relating to creditors’ rights generally.

2.2. Consents. Each party hereby represents and warrants to the other that, no
consent, approval, permit or order of, nor filing with, any individual,
partnership, corporation, trust or other entity, government agency or political
subdivision is required in connection with: (i) the execution, delivery and
performance of this Agreement by it; or (ii) the consummation by it of the
transactions contemplated hereby, other than such consents, approvals, permits
or orders that have been obtained or will be obtained prior to the Effective
Date.

2.3. No Violation. Each party to this Agreement hereby represents and warrants
to the other that, to its knowledge, none of the execution, delivery and
performance by such party of this Agreement, nor the consummation by such party
of the transactions contemplated hereby, will violate any provision of the
organizational documents of such party or violate or be in conflict with, or
constitute a default (or an event or condition which, with notice of lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the creation or imposition of any lien or
encumbrance under, any agreement, note, mortgage or other

 

2



--------------------------------------------------------------------------------

instrument to which such party is a party or which such party may be bound or
subject, or, to such party’s knowledge, violate any court order or decree
binding upon such party.

2.4 Litigation. Each party to this Agreement hereby represents and warrants to
the other that there is no litigation or proceeding, either judicial or
administrative, pending, or to the knowledge of such party, threatened,
materially affecting the ability of such party to consummate the transactions
contemplated hereby.

ARTICLE III – MISCELLANEOUS

3.1 Notices. All notices, waivers, demands, requests or other communications
required or permitted hereunder shall, unless otherwise expressly provided, be
in writing and be deemed to have been properly given, served and received (a) if
delivered by messenger, when received, (b) if mailed, three business days after
deposit in the United States mail, certified or registered, postage prepaid,
return receipt requested, (c) if telecopied/faxed, upon confirmed receipt of a
telecopied/facsimile transmission or (d) if delivered by reputable overnight
express courier, freight prepaid, the next business day after delivery to such
courier; in every case addressed to the party to be notified as follows:

 

To U-Store-It, L.P.:    U-Store-It, L.P.    C/O U-Store-It Trust    50 Public
Square, Suite 2800    Cleveland, Ohio 44113    Attention: Secretary   
Telephone: 216-274-1340    Facsimile: 216-274-1360 With a copy to:    U-Store-It
Trust    460 East Swedesford    Wayne, Pennsylvania 19087    Attention: CFO   
Telephone: 610-293-5700    Facsimile: 610-293-5720 To Rising Tide:    Rising
Tide Development, LLC    6755 Engle Road, Suite A    Middleburg Heights, Ohio
44130    Attention: Robert J. Amsdell    Telephone: 440-891-4100    Facsimile:
440-891-4200

 

3



--------------------------------------------------------------------------------

With a copy to:    Kohrman Jackson & Krantz, PLL    One Cleveland Center- 20th
Floor    1375 East 9th Street    Cleveland, Ohio 44114    Attention: Marc C.
Krantz, Esq.    Telephone: 216-736-7204    Facsimile: 216-621-6536

or to such other address(es) or addressee(s) as any party entitled to receive
notice hereunder shall designate to the others in the manner provided herein for
the service of notices. Rejection or refusal to accept or inability to deliver
because of changed address or because no notice of changed address was given
shall be deemed receipt.

3.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

3.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other party, and (c) shall be governed in all respects,
including, without limitation, validity, interpretation and effect, by the laws
of the State of Ohio without giving effect to the conflict of law provisions
thereof.

3.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

3.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

3.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and their
successors and permitted assigns. Neither of the parties may assign or otherwise
transfer its interest in this Agreement or its duties and obligations under this
Agreement to any

 

4



--------------------------------------------------------------------------------

person without the prior written consent of the other party, which consent may
be conditioned, withheld or delayed in such other party’s sole and absolute
discretion.

3.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

3.8 Fees and Expenses. All fees and expenses incurred in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees and expenses.

3.9 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors.

3.10 Effective Date. This Agreement shall be effective (“Effective Date”)
concurrently with the closing contemplated by the 2007 Acquired Properties
Purchase Agreement. If the 2007 Acquired Properties Purchase Agreement is
terminated by any party thereto without the closing as defined therein having
occurred or for any other reason the closing under the 2007 Acquired Properties
Purchase Agreement does not occur, the Services Agreement shall remain in full
force and effect and this Agreement shall be void ab initio.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

 

RISING TIDE DEVELOPMENT, LLC,

a Delaware limited liability company

By: Mizzen, LLC, its Sole Member   By: Amsdell Holdings X, Inc., its Manager    
By:   /s/ Robert J. Amsdell       Robert J. Amsdell, President

 

U-STORE-IT, L.P.,

a Delaware limited partnership

By: U-Store-It Trust, its General Partner By:   /s/ Dean Jernigan  

Dean Jernigan, President and

Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A-1

OPTION PROPERTIES

 

    

ADDRESS

  

CITY

   ST 1    55 COMMERCIAL STREET    MEDFORD    MA 2    4309 EHRLICH RD    TAMPA
   FL 3    15910 PEARL ROAD    STRONGSVILLE    OH 4    8585 TOUCHTON ROAD   
JACKSONVILLE    FL 5    11570 BEACH BLVD    JACKSONVILLE    FL 6    8121 POINT
MEADOWS DRIVE    JACKSONVILLE    FL 7    2020 MOUNT BALDY DRIVE    RIVERSIDE   
CA 8    1531 MONTIEL ROAD    ESCONDIDO    CA 9    28401 RANCHO CALIFORNIA RD   
TEMECULA    CA 10    105 OLD PEACHTREE ROAD    SUWANEE    GA 11    1201 N. STATE
ROAD 7    ROYAL PALM BEACH    FL 12    6550 SW 160TH AVENUE    SOUTHWEST RANCHES
   FL 13    12701 SW 124TH STREET    KENDALL    FL 14    3024 PLUMMER COVE ROAD
*    JACKSONVILLE    FL 15    2127 UNIVERSITY PARKWAY **    SARASOTA    FL 16   
1985 OSTREMS WAY    SAN BERNADINO    CA 17    3730 S. ORANGE AVE    ORLANDO   
FL 18    12560 S. MILITARY TRAIL    BOYNTON BEACH    FL

 

* “Plummer Cove” is the same property noted as having a street address of “San
Jose Boulevard” in Exhibit A of the Option Agreement.

 

** Currently under contract for the purchase of the land, and Rising Tide will
develop property. There is no current U-Store-It facility or building on this
property.

 

7



--------------------------------------------------------------------------------

EXHIBIT A-2

ACQUIRED PROPERTIES

 

    

ADDRESS

  

CITY

   ST 1    1985 OSTREMS WAY    SAN BERNADINO    CA 2    3730 S. ORANGE AVE.   
ORLANDO    FL 3    12560 S. MILITARY TRAIL    BOYNTON BEACH    FL

 

8